Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bright et al 4453792.
Bright et al substantially discloses the claimed invention, including a contact terminal having a first tab reception volume 28, a second tab reception volume 28, a holder 42,42, and a contact spring 40 attached to the holder, each of the first tab reception volume and the second tab reception volume receive one of a pair of tabs 32,38 in an insertion direction, the contact spring abutting a surface of each of the pair of tabs, the contact spring extending continuously from the first tab reception volume to the second tab reception volume and at least partially limiting the first tab reception volume and the second tab reception volume on a side.  It would have been an obvious matter of routine experimentation to form the first and second tab reception volumes of different cross-sections, to allow insertion of contact tabs of different thicknesses.  To provide multiple contact terminals of Bright et al would have been merely an obvious duplication of parts.   
Claims 1-6, 8 and 11-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches the contact spring being one of a plurality of contact springs mounted on one side of opposing sides of the first tab reception volume and the second tab reception volume; in combination with the rest of the subject matter of the respective base claim.
November 22, 2021 have been fully considered but they are not persuasive.  Claim 18 does not contain the subject matter which has been deemed to define over the prior art as noted above.  Thus the rejection of claim 18 above is deemed to be accurate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/               Primary Examiner, Art Unit 2833